UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-7332



BRIAN WILLIAM SCOTT, a/k/a Brian W. Scott,

                                             Petitioner - Appellant,

          versus


E.   RICHARD   BAZZLE,    Warden   of Perry
Correctional Institution; HENRY MCMASTER,
Attorney General for South Carolina,

                                          Respondents - Appellees.




                           No. 06-7411



BRIAN WILLIAM SCOTT, a/k/a Brian W. Scott,

                                             Petitioner - Appellant,

          versus


E.   RICHARD   BAZZLE,    Warden   of Perry
Correctional Institution; HENRY MCMASTER,
Attorney General for South Carolina,

                                          Respondents - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (8:05-cv-02690-GRA)
Submitted:   December 21, 2006           Decided:   January 4, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian William Scott, Appellant Pro Se.      Donald John Zelenka,
Derrick K. McFarland, OFFICE OF THE ATTORNEY GENERAL OF SOUTH
CAROLINA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 - 2 -
PER CURIAM:

            Brian William Scott seeks to appeal the district court’s

orders finding Scott’s 28 U.S.C. § 2254 (2000) petition timely and

remanding to the magistrate judge to consider the merits of the

petition (No. 06-7332), and denying Scott’s motions to compel

discovery (No. 06-7411). This court may exercise jurisdiction only

over     final   orders,   28   U.S.C.   §   1291    (2000),   and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).      The orders Scott seeks to appeal are neither final

orders     nor   appealable     interlocutory   or    collateral      orders.

Accordingly, we dismiss the appeals for lack of jurisdiction.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     DISMISSED




                                    - 3 -